Case 1:18-cv-05780-FB-SMG Document 55 Filed 03/31/20 Page 1 of 1 PagelD #: 291

a

ao

ee
Sonathe LF? Sher oe Grossroad Tower
Aklorney at Baw 50-02 Hew Gardens Road, Suite #316, Hew Gardens, NY. 11415
ae (218) 520-1010
of Gounsel Fax No. (28) 575-9842
Stephen DZ Gein
Seanifer Deiner!

Ma rofi'S gl Shot fo

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc.. et al
United States District Court EDNY 18 CV5780

Dear Magistrate Gold:

The Court approved revised case management schedule directed on March 2, 2020
that:

Defendant within 10 days will provide plaintiff all banking statements
or the period of plaintiff's alleged employment for any account
defendant issued checks payable to the plaintiff.

Defendant has failed to comply.

An email to defendant’s counsel on March 28 to inquire about that outstanding
discovery was ignored.

A follow up email was sent and yesterday, defendant’s counsel by email wrote:

We are working on supplementing the bank statements. I’m waiting
on my client to provide me a response.

In view of defendant's past history of failing to comply and the limited time left to
complete discovery, plaintiff seeks a conference to obtain leave to move to strike defendant's
answer and/or preclude defendant from tesiffing about his banking records and/or other
appropriate relief. . ae / /

  
